DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/21 has been entered.
Applicants' arguments, filed 2/16/21, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103--Previous
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



	
1) Claims 1, 14, 22-23 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bilali (US 6,169,118, cited in IDS).
Bilali teaches compositions for masking the unpleasant taste or aftertaste of zinc (Abstract).  The compositions comprise water soluble fluoride such as sodium fluoride (col. 4, lines 48-51; clms. 11, 12, 21, 23), and polyphosphates and pyrophosphates generally as antitartar agents (col. 2, lines 38-42).  Accordingly, it would have been obvious to add tetrasodium pyrophosphate, as per claims 11, 13, 22, 23.  Water usually comprises up to about 50% of the composition (col. 3, lines 62-64), as per claims 1, 14, 18.
The compositions comprise mixtures of ionizable zinc compounds selected from zinc oxide, zinc citrate and zinc hydroxide (see Claim 4 at col. 6).  "Zinc citrate is preferred for dental formulations” (col. 2, lines 45-46) for tartar removal/anti-odor. “[D]ental formulations include such materials as zinc oxide for use in inhibiting bacterial attack in dentifrices" (col. 2, lines 33-34). “In general, the concentration of zinc 0.1 to 15%", preferably "from about 0.2 to 2 wt.%" (col. 2, lines 49-55), as per claims 6-10.
Generally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of applicant's invention to combine zinc citrate as a preferred zinc salt and zinc oxide for inhibiting bacterial attack in a dentifrice, where the concentration of zinc citrate fall within about 2%, and the zinc oxide falls within about 0.25 or 0.5%, since the amount of zinc in Bilali is from about 0.1 to 15 wt %. 

2) Claims 1, 14, 22-23 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pader (US 4,100,269, cited in IDS) in view of Bilali (US 6,169,118, cited in IDS).  
The compositions of Pader comprise insoluble zinc compounds "having a solubility of less than about one gm of zinc per 100 cc of water at 20C" (col. 3, lines 12-14).  Suitable zinc compounds include zinc tribromosalicylanilide, zinc citrate,  zinc oxide, zinc silicate,  (col. 3, line 28); the amount of zinc salt ranges from 1/10% to about 25%, as per claims 6-10 (Abstract); an abrasive, as per claim 11 (col. 2, lines 33-35).  
Pader et al. teaches a mouthwash formulation comprising 5% zinc citrate (first metal salt/ tartar control agent) and 0.125% zinc tribromosalicylanilide (second metal salt), and free water greater than about 10 and 15% by weight (Example 1 at col. 5), as per claims 1, 14 and 18.  

Zinc tribromosalicylanilide is described as a having a solubility “not more than about 0.5 gm of zinc per 100cc of water at 20°C” along with zinc oxide.  It is shown to be a suitable replacement for zinc oxide and thus reasonably expected to have the same properties. Accordingly, the property of “wherein the second metal salt is present in an amount effective to provide a synergistic increase in delivery of the metal ion of the first or second metal salt”, would have been implicit. 

Pader does not require zinc oxide or zinc silicate as the second metal salt.
Generally, it is obvious to replace one component for another equivalent component if it is recognized in the art that two components are equivalent and is not based on the Applicant’s disclosure (see MPEP 2144.06).
Accordingly, it would have been obvious to replace the zinc tribromosalicylanilide with zinc oxide based on the art recognized equivalence.  
Since the formulations are taught to comprise “formulations being generally prepared in accordance with the art-recognized practice” (col. 2, lines 15-16), it would have been obvious for the compositions to also comprise common dentifrice components such as fluoride.

Pader does not teach sodium fluoride and tetrasodium pyrophosphate.
Bilali, also taught above, teaches use of polyphosphates for tartar removal (col. 2, lines 39-42) and sodium fluoride as additional thereapeutic material (col. 4, lines 48-51).

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to add sodium fluoride and tetrasodium pyrophosphate to the compositions of Pader, since these are typical ingredients found in dental formulation, as taught by Bilali.  
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
Further, the sodium fluoride would have been expected to provide additional therapeutic benefit, i.e. treatment of dental caries and tetrasodium pyrophosphate would have provided additional anti-tartar protection.

3) Claims 1, 14, 22-23 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts (US 3,622,662, cited in IDS) in view of Piechota (US 5,256,396).
	Roberts teaches a dental cream comprising 17% water, 0.6% zinc sulfate (first metal salt), 1.0% zinc oxide (second metal salt) sodium benzoate (antibacterial agent) (Example 1A at col. 4). 
Zinc oxide can be from 0.15-2% (col. 1, lines 66-71) and the zinc sulfate can be from 0.25-3% (col. 2, lines 5-8), as per claims 6-10.  Compositions further comprise a sodium fluoride” (col. 3, lines 60-71) as per claims 11, 12, 21, 23; tetrasodium pyrophosphate (col. 1, line 74) as per claim 13, 22, 23. 
	The prior art has "a synergystic increase in delivery of the metal ion of the first or second metal salt” insofar as it teaches a zinc sulfate as the first metal salt, and zinc oxide as the second metal salt, and free water greater than about 10%.
The reference is not anticipatory insofar as zinc sulfate, while disclosed as a suitable, first metal salt (see original claim 4), is not included in the claims as currently amended.  However, zinc sulfate is not required and may be replaced with a different astringent.  Roberts teaches, "it is particularly desirable to also include an astringent, such as zinc sulfate, zinc chloride, aluminum chloride and the like, in the cream" (col. 2, lines 4-6).
Accordingly, it would have been obvious to replace the zinc sulfate another astringent.  
Roberts does not teach where the astringent is zinc citrate.

Piechota teaches, “Such active ingredients may also include astringent salts . . . .  Examples of astringent compounds utilized in orally applied compositions include zinc salts such as zinc chloride and zinc citrate which are soluble in water” (col. 4, lines 55-63).  
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).


4) Claims 1, 14, 22-23 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Modak et al., (US 2012/0201902) in view of Roberts (US 3,622,662, cited in IDS).
Modak et al. teaches antimicrobial/preservative compositions comprising “[c]ombinations of zinc salts” (p. 7, para. [0089]).  “[P]roducts include but are not limited to oral products such as mouth rinse, toothpaste, and dental floss coatings . . .” (p. 8, para. [0099]).
	Modak et al. teaches a specific embodiment of a topical cream comprising 0.2% zinc lactate, 0.3% zinc oxide, and 54.56% water (Table 15B, p. 13).  Other sufficient embodiment are taught as well, i.e. Table 34 (p. 18), Table 47 (p. 22), Table 48 (p. 23), Table 49 (Id.), Table 95 (p. 35), Table 134 (p, 43), Table 158 (p. 48), Table 160 (Id.), Table 161 (p. 49), Table 162 (Id.), Table 167, Table 168 (p. 50). 
	Note: oral care products are topical products.
Since the prior art teaches combining zinc lactate and zinc oxide it inherently possess the claimed synergistic property wherein the second metal salt provides synergistic increase in delivery of the metal ion of the first or second metal salt”.  Note that zinc lactate is disclosed by applicant as a suitable first metal salt.


In regard to zinc salt amounts, Modak et al. teaches, “Zinc salts are used in amounts ranging from about 0.2 to about 1% w/w" (p. 7, para. [0089]), as per claims 6-8). Since the term “about” is inclusive of amounts above and below the recited value, there is an overlap with the about 1% of the prior art and the about 2% of claim 1.  Where the prior art does not disclose the exact claimed values, even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).
The prior art teaches a first metal salt, a second metal salt, and a free water content of greater than about 10% by weight, as per claim 1, but is not anticipatory insofar as it does not require zinc citrate, zinc nitrate or zinc glycinate.

Modak teaches zinc citrate as a suitable zinc salt (p. 7, para. [0088]), as per claims 1 and 19.
Accordingly, it would have been obvious for the compositions to comprise zinc citrate and zinc oxide, as per claims 1 and 19


Roberts, also taught above, teaches oral care compositions comprising a fluoride ion source, e.g. sodium fluoride, (col. 3, lines 60-71) as per claims 11, 12; tetrasodium pyrophosphate (col. 1, line 74) as per claim 13. 
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
It would have been obvious to add the claimed source of fluoride and tartar control agent to the compositions of Modak et al. based on their recognized suitability for use in dental compositions have two sources of zinc ions, as taught by Roberts. 

5) Claims 1 and 14 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Modak, (US 2011/0229534) in view of Roberts (US 3,622,662, cited in IDS).  This rejection also applies to claims 22-23.
Modak teaches a toothpaste comprising 0.3% zinc lactate (first metal salt), 0.2% zinc oxide (second metal salt), and water qs ~43% (greater than about 10%) (Example 5 at p. 6). This embodiment includes an antimicrobial agent, as per claim 11, i.e. tetrahydro-curcuminoid.
The prior art teaches a first metal salt, a second metal salt, and a free water content of greater than about 10% by weight, as per claim 1, but is not anticipatory insofar as it does not require zinc citrate.  The prior art salts are not contained in a film.

Modak teaches zinc citrate as a suitable zinc salt (p. 2, para. [0018]). In regard zinc compound concentration Modak teaches, “Other zinc salts, including for example zinc hydrochloride may be present in amounts ranging from about 0.1% to about 2.0%” (p. 2, para. [0019]).  Here, a prima facie case of obviousness exists insofar as the claimed ranges for zinc salts overlap with the range disclosed by the prior art.
Accordingly, it would have been prima facie obvious to add zinc citrate or replace zinc lactate with zinc citrate in the prior art compositions, as per claims 1 and 19. 

Modak does not teach a fluoride ion source.

Roberts, also taught above, teaches oral care compositions comprising a fluoride ion source, e.g. sodium fluoride, (col. 3, lines 60-71) as per claims 11, 12; tetrasodium pyrophosphate (col. 1, line 74) as per claim 13. 
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
It would have been obvious to add the claimed source of fluoride and tartar control agent, i.e. tetrasodium pyrophosphate, to the compositions of Modak et al. 
Response to Arguments
i) Applicant argues that the claimed amount of zinc (min. 2.25%) is outside the range in Bilali of 0.2 to 2wt.% (p. 6-7).
The Examiner disagrees.
Bilali teaches, “In general, the concentration of zinc compounds in orally administered formulations varies from 0.1 to 15%" (col. 2, lines 49-55).  Since the claimed concentration of zinc falls within the prior art range for zinc, a prima facie case of obviousness exists.

ii) Applicant argues that the teaching of Pader is limited to 5% zinc citrate, which is higher than the claimed 2% zinc citrate (p. 7-8).
The Examiner disagrees.
As indicated above, Pader teaches the amount of zinc salt ranges from 1/10% to about 25% (Abstract).  Accordingly, it would have been obvious for the prior art compositions to have 2% zinc citrate.

iii) Applicant’s arguments with regard to unexpected results were addressed in the Advisory Action filed 02/25/2021.
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612